Title: From James Madison to Albert Gallatin, 15 November 1806
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, Novr. 15th. 1806.

I request you to be pleased to issue a warrant on the appropriations for the relief o Seamen for one hundred & four dollars & twenty one cents, in favor of Saml. Anderson, the holder of the enclosed bill of exchange, drawn upon me on the 26th. Ult. for the same sum by Hugh Lennox, Agent for Seamen at Jamaica, who is to be charged with the same.  I am &c.

James Madison

